DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the communications filed 18 May 2021.
Claims 1, 2, 4-8, 10-14, 16-20 are currently pending and have been examined.

Statement of Reasons for Allowance
Claims 1, 2, 4-8, 10-14, 16-20 are allowed. The following is an examiner' s statement of reasons for allowance:  
Examiner withdraws the 35 USC 101 rejections of claims 1-8, 10-14, 16-20 in view of the Applicant’s amendments. The claims have been amended to include the limitations, generating, by the one or more computers, a dynamic presentation of the areas with visual attributes reflecting a change in the popularity scores of the shared vehicles within the areas, wherein generating the dynamic presentation comprises automatically selecting a subset of the respective geographic positions associated with the highest popularity scores, generating the dynamic presentation of the subset of the respective geographic positions, and rendering the dynamic presentation in accordance with the color values to generate the visual attributes for the subset of the respective geographic positions, wherein the visual attributes comprise color attributes where a red color indicates a high popularity score and where a green color indicates a low popularity score; presenting, by the one or more computers and on a graphical user interface (GUI) of a display device, the dynamic presentation to an operator stationing the shared vehicles at the respective geographic positions; and receiving, responsive to the dynamic presentation and based on operator input, information specifying one or more of the respective geographic positions in the subset of geographic positions as stationing areas.
The combination of the additional elements in the clams integrates the abstract idea into a practical application of an operator specifying one or more respective geographic positions in the subset of geographic positions as stationing areas. As indicated in the specification (see paragraph [0080]), by the operator referencing the visual charts, those positional areas with higher popularity can be preferentially set as the stationing areas, thereby ensuring a more balanced supply-demand relationship in the planned stationing areas.  Thereby improving the system of stationing shared vehicles.

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features are as follows:
determining a first popularity index by calculating a difference between a quantity of the shared vehicles that are stationed and a quantity of the shared vehicles that are leased out in the area corresponding to the geographic position, determining a second popularity index by calculating a difference between the quantity of the shared vehicles that are stationed and a quantity of the shared vehicles that are returned in the area corresponding to the geographic position, and determining a third popularity index by calculating a difference between the quantity of the shared vehicles that are leased out and the quantity of the shared vehicles that are returned in the area corresponding to the geographic position, and taking an absolute value of the difference; determining, by the one or more computers and for each one of the respective geographic positions and based on the popularity indexes, a popularity score of the shared vehicles within the area corresponding to the geographic position
The closest prior art references:
Han et al., "Bike sharing data analytics for silicon valley in USA," 2017 IEEE SmartWorld, Ubiquitous Intelligence & Computing, Advanced & Trusted Computed, Scalable Computing & Communications, Cloud & Big Data Computing, Internet of People and Smart City Innovation (SmartWorld/SCALCOM/UIC/ATC/CBDCom/IOP/SCI), San Francisco, CA, 2017, pp. 1-9 discloses station demand ratings based on the number of bikes rented. Presenting station usage levels: high usage stations represented by red, medium usage stations by blue and low usage stations by green.
Zhou “Understanding Spatiotemporal Patterns of Biking Behavior by Analyzing Massive Bike Sharing Data in Chicago.” PLoS One. 2015; 10(10):e0137922. Published 2015 Oct 7 discloses analyzing bike demand data for docks by calculating net check-in value.
Zhou (US 2010/0208988 A1) discloses RGB color values. L=1 represents full luminosity, L=0 means dark, and a floating-point value in the range of 0.about.1 is mapped to an integer between 1 and 255.
Reiss, Svenja, and Klaus Bogenberger. "A Relocation Strategy for Munich's Bike Sharing System: Combining an operator-based and a user-based Scheme." Transportation Research Procedia 22 (2017): 105-114 discloses building a demand model for fleet (Bike sharing station) management by considering demand factor, origin/destination factor and idle time of each zone.
Murakami et al (US 6317720 B1) which discloses distributing vehicles among a plurality of ports within an area in response to ride demands generated at each of said ports.
Ito (US 2018/0032920 A1) which discloses vehicle management system for managing a vehicle-sharing service and a vehicle allocation optimization process. 
J. Liu et al., "Station Site Optimization in Bike Sharing Systems," 2015 IEEE International Conference on Data Mining, Atlantic City, NJ, USA, 2015, pp. 883-888, doi: 10.1109/ICDM.2015.99 discloses bike station network optimization approach by selecting bike station locations with high demand and balanced pick-ups/drop-offs.
The cited references do not teach, suggest, or otherwise render obvious determining a first popularity index by calculating a difference between a quantity of the shared vehicles that are stationed and a quantity of the shared vehicles that are leased out in the area corresponding to the geographic position, determining a second popularity index by calculating a difference between the quantity of the shared vehicles that are stationed and a quantity of the shared vehicles that are returned in the area corresponding to the geographic position, and determining a third popularity index by calculating a difference between the quantity of the shared vehicles that are leased out and the quantity of the shared vehicles that are returned in the area corresponding to the geographic position, and taking an absolute value of the difference; determining, by the one or more computers and for each one of the respective geographic positions and based on the popularity indexes, a popularity score of the shared vehicles within the area corresponding to the geographic position
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims include allowable subject matter as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sun et al (US 20160300170 A1) which discloses generating an optimized placement of electric vehicle charging stations by computing demand prediction for each location. Sun discloses presenting overall distribution of charging demand in a chart.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629


/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                                                                   
                                                                                                                                                          /GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629